         Case: 3:20-cv-00029-GFVT Doc #: 24 Filed: 05/21/20 Page: 1 of 1 - Page ID#: 211

                                          UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF KENTUCKY
                                           CENTRAL DIVISION- FRANKFORT
                                              CIVIL MINUTES-GENERAL

 CASE NO: 3:20-cv-29-GFVT                           AT: Frankfort                      DATE: May 21, 2020

 Case Style:    Online Merchants Guild v. Cameron




PRESENT:         HON. _ __..:,c_,,,.,_ _ _ _ _ _ _ _UNITED STATES DISTRICT JUDGE
                      GREGORY F. VAN TATENHOVE

                        Colleen Dawkins                                          Sandy Wilder
                         Deputy Clerk                                           Court Reporter

               Attorneys Present for Plaintiff:                        Attorneys Presents for Defendant:
 Aaron K. Block                                            J. Christian Lewis
 Mark A. Gilbert                                           Justin D. Clark
 Paul S. Rafelson                                          Matthew Coleman Cocanougher
                                                           Victor B. Maddox


PROCEEDINGS: TELEPHONIC MOTION HEARING

       This matter was held in open court for hearing on Plaintiffs Motion for Preliminary Injunction [R. 10) with
counsel present as noted via the telephonic conferencing system. The Court having heard argument of counsel, takes
the motion under advisement. A separate order shall issue.




COPIES TO: COR
Clerk's Initials: scd
TIC: 1/08
